Citation Nr: 0702828	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for type II 
diabetes mellitus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in August 2002 and July 2003.

The veteran was also issued a Statement of the Case as to the 
claim of service connection for post-traumatic stress 
disorder in November 2006 but has not responded to this 
issuance to date.  Accordingly, the Board does not have 
jurisdiction to further address this matter at the present 
time.


FINDINGS OF FACT

1.  The veteran's service-connected type II diabetes mellitus 
has required medication and dietary changes, but no 
regulation of activities due to the diabetes per se.  He 
receives medical care for this disability only approximately 
once every three months.

2.  The veteran's diabetic neuropathy of the right lower 
extremity has been shown to be between mildly and moderately 
disabling, with an inability to perceive light touch over the 
plantar surface of the foot and patchy distribution of 
decreased perception; significantly, edema has been noted at 
multiple instances during the pendency of this appeal, and 
diabetic shoes have been prescribed.

3.  The veteran's diabetic neuropathy of the left lower 
extremity has been shown to be between mildly and moderately 
disabling, with an inability to perceive light touch over the 
plantar surface of the foot and patchy distribution of 
decreased perception; significantly, edema has been noted at 
multiple instances during the pendency of this appeal, and 
diabetic shoes have been prescribed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for type II diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2006).

2.  The criteria for an initial 20 percent evaluation for 
diabetic neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic 
Code 8521 (2006).

3.  The criteria for an initial 20 percent evaluation for 
diabetic neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic 
Code 8521 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examination 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in April 2002 and November 2003.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the April 2002 VCAA letter addressing the diabetes 
mellitus claim was issued prior to the appealed August 2002 
rating decision concerning this claim.  The November 2003 
letter addressing the neuropathy claims, however, was issued 
subsequent to the July 2003 rating decision concerning these 
claims.  That having been noted, the RO readjudicated these 
claims in a June 2004 Statement of the Case and in a November 
2006 Supplemental Statement of the Case.  Accordingly, there 
remain no procedural concerns in view of the Mayfield 
decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in a July 
2003 rating decision that he had been assigned his current 
evaluations as of specific effective dates, as further 
described below.  The veteran's current ratings were 
reiterated in Supplemental Statements of the Case issued in 
November 2006.  The Board finds that these actions satisfy 
VA's requirements in view of Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Factual background

In a December 2001 rating decision, the RO granted service 
connection for diabetes mellitus in view of the fact that 
this disorder had recently been included in VA regulations as 
a disease etiologically related to herbicide exposure in 
Vietnam.  A 20 percent evaluation was assigned, effective 
from July 2001.

During his August 2002 VA diabetes mellitus examination, the 
veteran reported use of insulin (Glucophage), with ten units 
in the morning and 20 units at night.  He was switched to 
insulin in December 2001.  He also reported erectile 
dysfunction and low testosterone.  As to the lower 
extremities, he stated that his toes had a burning sensation 
"all the time" and that he had some numbness at night.  He 
stated that he was not presently working because of problems 
with his hip joints.  Upon examination, light touch sensation 
was normal on both feet, and external genitalia were normal.  
The examiner rendered pertinent diagnoses of a history of 
diabetes mellitus, type II, accompanied by erectile 
dysfunction; and presence of neuropathy "reported by the 
erectile dysfunction." 

A VA eye examination, from the same date, revealed no 
apparent diabetic retinopathy for either eye.

In January 2003, the veteran was seen at a VA facility for 
complaints of chronic and sharp pain and swelling in both 
ankles and tingling and numbness in both feet for seven 
months.  The examination revealed bilateral ankle edema, with 
no cyanosis or foot ulcer.  The examiner was unable to 
palpate bilateral pedal pulses, and there was vibratory 
sensory loss in the left foot.  The examiner diagnosed 
chronic ankle and foot pain, rule out degenerative joint 
disease and peripheral vascular disease.  A February 2003 VA 
treatment record indicates loss of sensation in the feet, 
with swelling but no ulcer.  Diabetic-type shoes were 
requested, based on the diagnosis and loss of sensation.

During his June 2003 VA diabetes mellitus examination, the 
veteran reported using insulin twice a day for the past 
several years and stated that he normally saw his provider 
about four times per year.  He also described numbness, 
tingling, and burning in his feet with standing and walking, 
with cramps in the legs after walking about a block.  
Additionally, he reported impotence for the past twelve years 
and claimed that his activities were limited because he could 
only walk one block.  The examination revealed normal knee 
and ankle jerks, with decreased perception of light touch 
over the plantar surfaces of both feet, particularly on the 
great toe side.  Posterior tibial pulses were good, and no 
pedal edema was perceptible.  The examiner rendered 
assessments of type II diabetes mellitus with neuropathy,  
impotence, and nephropathy and no evidence of a "history of 
leg cramps with palpable pulses today."

The veteran's June 2003 VA eye examination report contains a 
diagnosis of diabetes mellitus, type II, without ophthalmic 
signs.

Subsequently, in a July 2003 rating decision, the RO granted 
separate 10 percent evaluations for diabetic neuropathy for 
the right and left lower extremities.  Both evaluations were 
effectuated as of January 24, 2003.

A VA treatment record from September 2003 indicates that the 
veteran had neuropathy and decreased sensation of the feet 
with monofilament testing.  He complained of numbness and 
burning of the legs in January 2004, with pain in the calf of 
the legs upon walking a short distance.  The veteran repeated 
his complaints in April 2004, but testing at that time was 
unremarkable.  

In a July 2004 statement, the veteran's former employers 
indicated that the veteran quit his job in May 2002 for 
health reasons.  At that time, he was unable to sit or stand 
for long periods without a painful swelling to the legs and 
feet.

In May 2005, the veteran underwent a further VA diabetes 
mellitus examination, during which he denied a history of 
ketoacidosis or hypoglycemia and reported no hospitalizations 
for such symptoms.  He described a restricted diet, in the 
sense that he "watches what he eats" but was not on a 
formal diet.  His weight in the past two years was noted to 
have dropped from 290 pounds to 265 pounds.  He stated that, 
because of diabetic neuropathy, he was only able to walk 
about one half-block before getting discomfort in his legs.  
He would walk about 100 yards and then have to stop.  
Numbness and burning on the bottom of the feet were also 
reported.  The veteran stated that this limited his 
activities to 100 yards.  As to medications, the veteran 
reported using glipizide for his diabetes mellitus but noted 
that he had "never taken insulin."  He visited his 
physician approximately every three months or so.  
Additionally, he reported impotence for four years; he had 
some "success" with Levitra but was unable to get that 
medication from VA as a standard treatment.  No bladder or 
bowel problems were noted.

Upon examination, the examiner noted palpable posterior 
tibial pulses bilaterally, with "a trace" of pitting edema.  
The veteran's knee jerks were intact bilaterally.  He had 
equivocal ankle jerks.  Using the diabetic monofilament, the 
veteran was unable to perceive light touch consistently over 
the plantar surfaces of either foot and had a patchy 
distribution of decreased perception.  However, the 
perception of light touch over the legs was unremarkable.  
The examiner diagnosed type II diabetes with neuropathy, 
nephropathy, and impotence.  

A VA eye examination report, also from May 2005, indicates 
that the veteran should be reevaluated as "a glaucoma 
suspect," but there was no "diabetic caused visual 
impairment or disability."

A September 2005 VA evaluation revealed no edema, clubbing, 
cyanosis, or significant joint deformities.  Distal pulses 
were present bilaterally.  Monofilament testing was abnormal 
bilaterally.  An assessment of diabetes mellitus, under poor 
control, was rendered.

In a December 2005 statement, a VA doctor noted that the 
veteran had "[i]nsulin dependent diabetes & [n]europathy in 
addition to osteoarthritis" and was unable to work.

A May 2006 VA consultation note indicates that glaucoma 
testing had been accomplished, but there was no evidence of 
diabetic retinopathy.

In October 2006, the veteran underwent follow-up VA treatment 
for diabetes mellitus and reported a previous foot ulcer.  An 
examination revealed no edema bilaterally.  However, the 
visual results of the diabetes foot examination were noted to 
be abnormal, with a blister.  Pedal pulses were noted to be 
"[a]bnormal/[a]bsent" and sensation examination results 
were described as "[a]bnormal/[d]ecreased."  The veteran 
was advised to not walk barefoot and to perform daily foot 
checks.  

III.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

IV.  Diabetes mellitus

The RO has evaluated the veteran's type II diabetes mellitus 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under this section, a 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet.

A 40 percent evaluation is assigned in cases of diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.

A 60 percent evaluation contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 100 percent evaluation is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

VA is to evaluate compensable complications of diabetes 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

In the present case, the Board observes that the veteran has 
been on regular medication for type II diabetes mellitus.  
This has included insulin twice daily in the past, although 
the veteran denied insulin use at his May 2005 VA 
examination.  However, while he has reported that he is 
limited in the distance he can walk due to his diabetes 
mellitus, none of the VA treatment providers who have 
examined him have concluded that limitation of activities is 
required at the present time.  The Board is aware of the 
veteran's lower extremity symptomatology but has considered 
that separately, as separate evaluations have been assigned 
for diabetic neuropathy, as described below.  Similarly, he 
has not been shown to require a restricted diet; he has 
instead contended that he merely "watches what he eats."

The Board further notes that the veteran has not had episodes 
of ketoacidosis or hypoglycemic reactions and has not 
required hospitalization for type II diabetes mellitus.  
Rather, he has been seen by his treatment provider 
approximately four times a year, a treatment regimen which 
the Board finds to be entirely consistent with the degree of 
severity contemplated in the currently assigned 20 percent 
evaluation.

Regarding further considerations, the Board is aware that the 
veteran has been noted to have several diabetic complications 
for which separate evaluations have not been established, 
including nephropathy and impotence.

As to nephropathy, however, the veteran has noted no bladder 
problems, and there is no indication from the claims file of 
specific renal or voiding dysfunction.  Absent any such 
symptoms, the Board finds that this disorder is not 
significantly disabling and warrants no further consideration 
as a basis for an increased evaluation under Diagnostic Code 
7913 or for a separate compensable evaluation under 38 C.F.R. 
§ 4.115a.

Similarly, the veteran's reported impotence has not been 
accompanied by objective examination findings of deformity, 
and an examination of the genitalia from August 2002 was 
within normal limits.  This disorder thus warrants no further 
consideration as a basis for an increased evaluation under 
Diagnostic Code 7913 or for a separate compensable evaluation 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522, under which a 
20 percent evaluation is assigned for deformity of the penis 
with loss of erectile power.

Additionally, repeat VA examinations have not revealed 
diabetic retinopathy.

Finally, the veteran has submitted no evidence showing that 
his service-connected diabetes mellitus has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned 20 percent 
evaluation, and, as noted above, there is also no indication 
that this disorder has necessitated frequent periods of, or 
indeed any, hospitalization during the pendency of this 
appeal.  While the December 2005 VA opinion indicates that 
the veteran is unable to work, this opinion cites multiple 
disabilities, including nonservice-connected osteoarthritis.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not show that the criteria for an 
evaluation in excess of 20 percent for type II diabetes 
mellitus have been met.  The claim for this benefit must 
therefore be denied.  38 C.F.R. § 4.7.

V.  Lower extremity diabetic neuropathy

For both right and left lower extremity diabetic neuropathy, 
the RO has assigned separate 10 percent initial evaluations 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521.

Under this section, a 10 percent evaluation contemplates mild 
incomplete paralysis of the external popliteal (common 
peroneal) nerve.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis.  A 30 percent evaluation is 
assigned for severe incomplete paralysis.  A 40 percent 
evaluation is warranted for complete paralysis, with foot 
drop and slight droop of first phalanges of all toes, an 
inability to dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; or anesthesia covering the entire dorsum 
of foot and toes.

As noted above, the veteran has reported that his neuropathy 
of the lower extremities has limited his ability to walk more 
than 100 yards, and objective examination findings include an 
inability to perceive light touch consistently over the 
plantar surfaces of either foot and a patchy distribution of 
decreased perception.  Findings as to edema have been very 
variable, with bilateral ankle edema in January 2003 but none 
or only trace edema on recent testing.  Also, ankle jerks 
were noted to be equivocal on examination in May 2005.

For both extremities, the Board finds that the degree of 
symptomatology resulting from diabetic neuropathy of the 
lower extremities is between mild and moderate in degree.  
Given the frequency of the veteran's complaints, as well as 
the fact that he has been fitted with diabetic shoes, the 
Board has resolved all doubt in his favor and finds that, for 
both extremities, a 20 percent evaluation is warranted for 
symptoms equating to moderate incomplete paralysis under 
Diagnostic Code 8521.

At the same time, the veteran's lower extremity neuropathy 
cannot be properly described as severe in degree.  His 
reported cramping of the lower extremities has not been 
confirmed upon examination, and his sensory testing results 
throughout the pendency of this appeal have not revealed a 
consistently substantial loss of sensation, particularly in 
the legs.  As such, there exists no basis for the assignment 
of initial evaluations in excess of 20 percent.

Finally, the veteran has submitted no evidence showing that 
his service-connected bilateral neuropathy disorders have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated hospitalization during the pendency of this 
appeal.  Again, while the December 2005 VA opinion indicates 
that the veteran is unable to work, this opinion cites 
multiple disabilities, including nonservice-connected 
osteoarthritis.  Moreover, the Board has considered the 
contributory role of diabetic neuropathy in assigning the 
increased schedular evaluations in this case.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. at 338-39.



Overall, the evidence shows that the criteria for initial 20 
percent evaluations, though not more, have been met for right 
and left lower extremity diabetic neuropathy in this case.  
To this extent, the claims are granted.  38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation for type II diabetes 
mellitus, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an initial 20 percent evaluation for diabetic 
neuropathy of the right lower extremity is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial 20 percent evaluation for diabetic 
neuropathy of the left lower extremity is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


